Title: To James Madison from John Gavino, 10 May 1802
From: Gavino, John
To: Madison, James


					
						No. 87
						Sir
						Gibraltar 10th. May 1802
					
					The 5th. Instant I made up my last dispatch No. 86 for this Conveyance of Capn. Baron 

who is detaind by Contrary Wind. I Yesterday receivd a letter from Consul Pulis of Malta dated 

13th. Ulto. in Italian so that I herewith hand you its translation, and to which referr as well as to 

Copy of a Paragraph of a letter from Consul Simpson of Tanger dated 7th. Inst..
					By the Constelation Capn. Murry who Sails tomorrow for Tunis I will Ship the Case of 

Arms sent by Mr. King from London for Consul Eaton. I have the honor to be—Sir Your most obedt. 

& most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
